 



EXHIBIT 10.3
TERMINATION, CONSENT AND WAIVER
December 1, 2006
To the Purchasers party to
the Stock Purchase Agreement
relating to the purchase of shares
of Omega Protein Corporation:
Dear Sirs:
     Reference is hereby made to the Stock Purchase Agreement, dated of even
date herewith (the “Stock Purchase Agreement”), among Zapata Corporation, a
Nevada corporation (“Zapata”), and the purchasers party thereto (the
“Purchasers”). Capitalized terms used herein have the respective meanings
ascribed thereto in the Stock Purchase Agreement unless otherwise defined
herein. Pursuant to the terms of the Stock Purchase Agreement, Zapata proposes
to sell to the Purchasers and the Purchasers, severally and not jointly, propose
to purchase from Zapata 5,232,708 shares (the “Shares”) of the common stock, par
value $0.01 per share (the “Common Stock”) of Omega Protein Corporation, a
Nevada corporation (the “Company”). To induce the Purchasers to acquire the
Shares from Zapata, the Company has agreed to provide the Purchasers with
certain registration rights as set forth in a Registration Rights Agreement
among the Company and the Purchasers.
     The Company and Zapata have previously entered into a Stock Purchase
Agreement, dated as of September 8, 2006 (the “Company Purchase Agreement”),
pursuant to which, among other things, Zapata granted to the Company a Call
Option (as defined in the Company Purchase Agreement) to purchase the Shares.
     To induce the Purchasers to acquire the Shares from Zapata, the Company and
Zapata hereby irrevocably terminate the Company Purchase Agreement, to the
extent and only to the extent, relating to the Call Option and/or the Shares.
     To further induce the Purchasers to acquire the Shares from Zapata, the
Company hereby agrees to the following provisions:
     1. The Company hereby irrevocably consents to the purchase of the Shares by
the Purchasers in accordance with the terms of the Stock Purchase Agreement and
the other Transaction Documents.
     2. The Company hereby irrevocably waives any rights it has to acquire the
Shares or any portion thereof, whether pursuant to the terms of the Company
Purchase Agreement or otherwise.
     3. The Company shall take the actions required to be taken by it pursuant
to the terms of the Stock Purchase Agreement and shall deliver the deliveries
required to be delivered by it pursuant to the terms of the Stock Purchase
Agreement, including, without limitation, the delivery of the Transfer Agent
Instructions to the Transfer Agent.
     4. The Company hereby represents and warrants to the Purchasers that:
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.
          (b) The Company has the power and authority (corporate and other) to
execute and deliver this Termination, Consent and Waiver and the other
Transaction Documents to which it is or is intended to become a party and to
perform its obligations hereunder and thereunder, all of which have been duly
authorized by all

 



--------------------------------------------------------------------------------



 



requisite corporate action. Each of the Transaction Documents to which it is or
is intended to become a party has been duly authorized, executed and delivered
by the Company and constitutes or will, as of the Closing, constitute, a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
          (c) Assuming the accuracy of the Purchasers’ representations in
Section 4.11 of the Stock Purchase Agreement and in their respective Citizen
Affidavits, neither the execution and delivery of this Termination, Consent and
Waiver or the other Transaction Documents to which it is or is intended to
become a party nor the performance by the Company of its obligations hereunder
and thereunder will (i) contravene any provision contained in the Company’s
Articles of Incorporation or by-laws, (ii) violate or result in a breach (with
or without the lapse of time, the giving of notice or both) of or constitute a
default under (A) any material contract, agreement, commitment, indenture,
mortgage, lease, pledge, note, license, permit or other material instrument or
material obligation or (B) any judgment, order, decree, law, rule or regulation
or other restriction of any Governmental Authority the violation of which would
be of material consequence to the Company or would have a material adverse
effect on the transactions contemplated hereby, in each case to which the
Company is a party or by which the Company is bound or to which the Shares are
subject, or (iii) result in the creation or imposition of any Encumbrances on
the Shares.
          (d) No notice to, filing with, or authorization, registration, consent
or approval of any Governmental Authority or other Person is necessary for the
execution, delivery or performance of this Termination, Consent and Waiver or
the other Transaction Documents to which it is or is intended to become a party
by the Company, except for (i) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with the transactions contemplated
by the Transaction Documents and (ii) notice within 30 days of the Closing Date
of any changes in information with respect to the company’s officers, directors
and stockholders, including 5% or more stockholders to the Citizenship Approval
Officer of the Maritime Administration of the United States Department of
Transportation pursuant to 46 CFR 356.5(9).
          (e) The Shares are duly authorized, validly issued, fully paid and
non-assessable and owned of record and, to the Company’s knowledge, beneficially
by Zapata. The Shares contain no restrictive or other legend, other than a
customary Securities Act legend and a legend summarizing the Transfer
Restrictions, and, except for the Transfer Restrictions, are not subject to any
Encumbrances created by the Company’s Articles of Incorporation, by-laws or any
agreement, understanding or other arrangement to which the Company is a party or
by which it is bound, other than those that have been effectively waived
pursuant to the terms of this Termination, Consent and Waiver. The Company knows
of no reason why the New Certificates should not be issued to the Purchasers in
the ordinary course.
          (f) There is not applicable to the Company, or the Company has taken
all actions to exempt the sale and transfer of the Shares contemplated by the
Purchase Agreement from the provisions of any stockholder rights plan or other
“poison pill” arrangement, any anti-takeover, business combination or control
share law or statute binding on the Company or to which the Company or any of
its assets and properties may be subject and any provision of the Company’s
Articles of Incorporation or by-laws that is or could reasonably be expected to
become applicable to the Purchasers as a result of the transactions contemplated
hereby, including without limitation, the purchase of the Shares and the
ownership, disposition or voting of the Shares by the Purchasers or the exercise
of any right granted to the Purchasers pursuant to this Agreement or the other
Transaction Documents.
          (g) At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.
          (h) The Company is eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for resale by the Purchasers as contemplated by the Registration
Rights Agreement.

 



--------------------------------------------------------------------------------



 



          (i) The financial statements included in each SEC Filing present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act).
          (j) The Shares are listed on the New York Stock Exchange and the
Company is in compliance with applicable New York Stock Exchange continued
listing requirements. There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on the New York Stock Exchange and the Company has not received
any notice of, nor to the Company’s knowledge is there any basis for, the
delisting of the Common Stock from the New York Stock Exchange.
          (k) Except for the Brokerage Fee payable to the Broker, no Person is
or will be entitled to a broker’s, finder’s, investment banker’s, financial
adviser’s or similar fee from the Company in connection with the Transaction
Documents, the sale of the Shares or any of the other transactions contemplated
hereby and thereby.
          (l) Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the Shares.
For the avoidance of doubt, the Company is not making any representation or
warranty with respect to the actions of Zapata or the Broker.
          (m) Neither the Company nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company and the Seller
on any exemption from registration for the transactions contemplated hereby or
would require registration of the Shares under the 1933 Act. For the avoidance
of doubt, the Company is not making any representation or warranty with respect
to the actions of Zapata or the Broker.
     For the avoidance of doubt, except as otherwise expressly agreed to by the
Company and Zapata, Zapata has no obligation, liability or responsibility for
any of the representations, warranties, obligations, covenants or undertakings
of the Company hereunder or in any of the other Transaction Documents.
     This Termination, Consent and Waiver shall be null and void and of no
further force and effect upon the termination of the Stock Purchase Agreement in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



     This Termination, Consent and Waiver may be executed in counterparts, each
of which shall be deemed and original and all of which shall together represent
one and the same instrument. This Termination, Consent and Waiver shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to the choice of law provisions thereof.

                  Very truly yours,    
 
                OMEGA PROTEIN CORPORATION    
 
           
 
  By:   /s/ John D. Held    
 
                Name: John D. Held         Title: Executive Vice President and
General Counsel    
 
                ZAPATA CORPORATION    
 
           
 
  By:   /s/ Leonard DiSalvo    
 
                Name: Leonard DiSalvo         Title: Chief Financial Officer    

 